Citation Nr: 0820132	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active military service from March 1967 
to February 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 Regional 
Office (RO) rating decision that denied service connection 
for a low back disability.

In December 2004, the veteran testified in a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript is of record and has been 
reviewed.

In July 2006, the Board denied the service connection claim 
for a back disability.  The veteran subsequently filed a 
timely appeal of the Board's July 2006 decision with the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2007, the Court vacated the July 2006 Board's 
decision that denied service connection for a low back 
disability, and remanded the issue to the Board for 
readjudication consistent with the September 2007 Joint 
Motion for Remand.


FINDING OF FACT

The veteran was treated for low back pain during service; the 
competent medical evidence is in equipoise as to whether the 
veteran's current low back disability is related to his 
active military service.


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, his low back 
disability was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's service connection claim for a low back disability, 
the Board concludes that the VCAA does not preclude the Board 
from adjudicating this claim.  This is so because the Board 
is taking action favorable to the veteran by awarding service 
connection for a low back disability.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

In this case, the veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine and herniated 
discs.  As there is evidence of a current low back 
disability, the first element of the veteran's service 
connection claim is satisfied.

The veteran attributes his current low back disability to an 
in-service back injury with gradual worsening of symptoms 
over the following years.  He testified before the Board in 
December 2004 that he did not have a back problem prior to 
service; his back problems began with an injury in Vietnam in 
April 1967.  

The veteran's service medical records show that he was 
treated for "problems with back" in April 1967 (treated with 
topical ointment), for "mild back strain" in February 1968 
(treated with oral pain medication), and low back muscle 
strain in April and May 1968 (treated with oral pain 
medication).  A report of medical examination in February 
1970, immediately prior to his separation from service, shows 
a clinical evaluation of the spine as "normal."

The first post-service treatment for low back pain is a 
private medical record from Robeson Health Care Corporation 
dated in July 1970, approximately five months post-service.  
Thereafter, the medical evidence shows additional treatment 
for low back pain in January 1985 (after splitting wood, and 
coincident with prostatitis), and in August 1989 (again 
coincident with prostatitis).

In March 2000, the veteran injured himself at work and was 
subsequently diagnosed with a large herniated disc at L4- 5 
and a disc protrusion at L3-4 and L5-S1.  He underwent 
surgery in September 2000 (hemilaminectomy, facetectomy, 
foraminotomies, exploration of L4-5 nerve roots, and 
discectomy L4-5.  (See records from Robeson Health Care 
Corporation, Pinehurst Surgical Clinic, and Fayetteville VA 
Medical Center).

In support of his claim, the veteran has submitted statements 
from various persons, to include his brother J.S.C., sisters 
L.C.W. and R.H., wife P.C., minister J.L.G., minister R.P.L., 
and friend L.B.  These persons indicate that they observed 
the veteran return from service in Vietnam with visible back 
problems, which thereafter became worse over time.  Ms. 
C.L.F. submitted a statement that the veteran had been 
treated by her father, the late Dr. H.F., on a regular basis 
from 1970 through 1982, but that those medical records are no 
longer available; Ms. C.L.F. did not indicate in her letter 
whether or not Dr. H.F. had treated the veteran for a back 
disorder specifically.

The veteran, his friends, colleagues, and family are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as lay persons, they are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

With regard to a medical nexus, the record reflects 
conflicting medical opinions.   In this regard, a December 
2000 clinical note by Dr. D.O.S., a physician at Robeson 
Health Care Corporation, shows that the veteran asked whether 
his current back disorder (herniated disc) was related to his 
reported back injury in Vietnam, and that Dr. D.O.S. advised 
the veteran that he did not feel that there was a close 
relation between his current disc problem and his in-service 
injury.  However, in a September 2002 statement, the same 
physician, Dr. D.O.S., opined that the veteran's current back 
disability is more likely than not a direct result of the 
injuries that he suffered during his military service in 
1967.  Dr. D.O.S. explained that the veteran had been a 
patient at Robeson Health Care Corp. for more than 30 years 
and had been followed for degenerative disc disease of the 
lumbar spine, along with other problems.  It was also noted 
that the veteran had a history of two laminectomies due to 
low back pain secondary to an injury that occurred while the 
veteran was in military service.  

Also favorable to the claim is a May 2008 affidavit provided 
by Dr. S.M, a medical doctor and Assistant Professor of 
Orthopedic Surgery at the University of North Carolina, 
School of Medicine.  Dr. S. M. concluded that the veteran's 
current low back disability is more likely than not a direct 
result of and connected to the events occurring while he was 
engaged in the military service.  Dr. S.M. indicated that his 
opinion was based on a review of the veteran's service 
medical records showing a 1967 back injury, the post-service 
medical record showing current low back disability, and the 
various statements provided by the veteran's colleagues, 
family members, friends, and personal physician.

On the other hand, a November 2001 VA examiner stated that 
the veteran's postoperative herniated nucleus pulposus of the 
lumbar spine, with marked residuals are "not related to 
service."  Furthermore, a VA medical examiner in January 2006 
opined, based on a review of records and physical examination 
of the veteran, that the veteran's current back disability is 
not related to his military service.  

Accordingly, the record contains favorable etiology opinions 
from Dr. D.O.S and Dr. S.M, as well as unfavorable opinions 
from VA examiners in November 2001 and January 2006.  The 
record also contains lay statements to the effect that the 
veteran returned from Vietnam with visible back problems.  
Given such evidence, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's low back 
disability is related to service.  When the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
veteran.  38 U.S.C.A. § 5107(b).  Although there is some 
doubt in this case with respect to the etiology of the 
veteran's low back disability, the Board resolves this doubt 
in the veteran's favor with respect to entitlement to service 
connection for a low back disability.  As such, the service 
connection claim for a low back disability is granted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability is granted, 
subject to the laws and regulations governing monetary 
benefits.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


